Citation Nr: 1513631	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a mental condition.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND


In August 2014, the Board previously remanded the appeal to the RO for additional development.  However, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for an acquired psychiatric condition, to include PTSD and major depressive disorder.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The evidence of record contains conflicting medical opinion evidence regarding the Veteran's acquired psychiatric condition.  The Veteran's private psychiatrist and the June 2012 VA examiner have provided a diagnosis of PTSD.  However, the November 2011 and October 2014 VA examiners indicated that the Veteran does not have PTSD, but instead provided a diagnosis of major depressive disorder.  Due to the conflicting medical evidence regarding the Veteran's current diagnosis, and the lack of sufficient rationale supporting the medical opinion evidence, the Board finds that additional development is needed in this case.  

Regarding PTSD, the Veteran's claim is premised on a theory that PTSD is related to two separate stressors: being involved in a bicycle accident during service, and the combat loss of a "close friend" while the Veteran was stationed on Okinawa.  Service treatment records indicate that the Veteran sought medical treatment following an accident where the Veteran was struck by a truck while riding his bicycle.  However, in the August 2014 Remand, the Board noted that there is conflicting medical evidence as to whether the Veteran has a diagnosis of PTSD based on this stressor.  The Board specifically noted that the opinions of the Veteran's private psychiatrist regarding this stressor were unaccompanied by adequate rationale.  

Regarding the second claimed stressor, the Veteran has indicated that he learned of the death of a "close friend" Navy Seal in Southeast Asia while he was monitoring communications for the Air Force stationed on Okinawa.  In the August 2014 Remand, the Board indicated that the Veteran's contentions were not inherently implausible, but could not be accepted at face value.  The Board therefore requested the AOJ contact the Veteran for additional information in order to verify this claimed stressor.  The Veteran has not provided any additional information, both in response to the AOJ's request, or during the subsequent October 2014 VA examination.  As such, the Board finds this claimed stressor to be unverified.  

As mentioned above, the Veteran underwent a VA examination in October 2014.  Following psychiatric examination, the VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fifth Edition (DSM-5).  Specifically, the VA examiner noted that with respect to the claimed stressor of the bicycle accident, the Veteran did not experience symptoms of effortful avoidance, and therefore, failed to meet all of the DSM-5 diagnostic criteria for PTSD.  Instead, the VA examiner indicated that the Veteran did meet the DSM-5 diagnostic criteria for major depressive disorder with anxious distress, and indicated that this diagnosis was less likely than not due to the Veteran's military service; however, the VA examiner's opinion was unaccompanied by adequate rationale.  

Subsequent to the October 2014 VA examination, in January 2015, a VA treating clinician provided a diagnosis of PTSD, and linked the diagnosis to the claimed stressor of the bicycle accident, which the VA clinician described as "major trauma."  While the VA clinician did not explicitly discuss all of the DSM-5 criteria, he indicated that the Veteran was administered a PTSD symptom checklist where the Veteran endorsed symptoms in all symptom clusters, thereby supporting a diagnosis of PTSD.  As the January 2015 VA treatment record is new evidence that was not available to the October 2014 VA examiner, and is in conflict with the VA examiner's opinion, the Board finds that a new opinion regarding the Veteran's psychiatric condition is needed.  

In addition, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in May 2013 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran.  The VA examiner should reconcile the conflicting opinions of the June 2012 VA examiner, October 2014 VA examiner, and the January 2015 VA treating clinician regarding the Veteran's symptomatology, and express any agreement or disagreement with each opinion.  

The VA examiner is then specifically requested to offer the following opinions: 

a. Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5?  Under both criteria, the VA examiner should only consider the verified stressor of the in-service bicycle accident.  

i. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

ii. If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy. 

b. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




